Citation Nr: 1045239	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1963 to August 1966, 
including service in the Republic of Vietnam from 1965 to 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision issued in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in service.

2.  The Veteran's right ear hearing impairment does not meet the 
criteria for hearing loss disability for VA compensation 
purposes.

3.  The Veteran currently has hearing loss in his left ear to an 
extent recognized as a disability for VA purposes.

4.  The Veteran's current left ear hearing loss is etiologically 
related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for left ear hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  

In a pre-adjudication June 2008 letter, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service private treatment records, VA and private medical 
opinions, and the Veteran's statements.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection may be presumed for certain 
chronic diseases, such as sensorineural hearing loss, that are 
manifested to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a) (2010); see also 38 
U.S.C.A. § 1154 (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Veteran asserts that he has current bilateral 
hearing loss disability that is the result of noise exposure 
while serving as a radio operator in the United States Army and 
being exposed to loud noise due to rifle and artillery fire in 
service.  See May 2008 VA Form 21-526.  

First addressing the question of current disability, the Board 
finds that the Veteran has left ear hearing loss "disability" 
according to VA disability compensation regulation 38 C.F.R. 
§ 3.385.  On April 2008 private audiological examination, 
puretone thresholds at the test frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the left ear were 15, 15, 70, 65, and 75 
decibels, respectively, with an average puretone threshold of 
56.25 decibels.  

The Board further finds that the Veteran does not yet have right 
ear hearing loss "disability" according to VA disability 
compensation regulation 38 C.F.R. § 3.385.  
In April 2008, on private audiological examination, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 25, 20, 20, 30 and 35, 
respectively, with an average puretone threshold of 23.75 
decibels. As the right ear auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is not 40 
decibels or greater, the thresholds for at least three of these 
frequencies are not 26 or greater, and speech recognition scores 
using the Maryland CNC Test are 96 percent in the right ear, 
which is not less than 94 percent, the criteria for current 
hearing loss "disability" of the right ear have not yet been 
met as required by 38 C.F.R. § 3.385.  This does not mean that 
the Veteran is precluded from establishing service connection for 
right ear hearing loss in the future; to the contrary, once right 
ear hearing loss has worsened so that the hearing loss meets any 
of the criteria for "disability" under 38 C.F.R. § 3.385, the 
Veteran may apply to reopen service connection for right ear 
hearing loss.  The other elements of this claim are already 
established, that is, the in-service acoustic trauma has been 
established, and, based on both the showing of chronic right ear 
hearing loss in service, as well as the favorable nexus opinion 
relating the right ear hearing loss to the in-service acoustic 
trauma.  Upon a showing of right ear hearing loss disability that 
meets the requirements of 38 C.F.R. § 3.385, service connection 
for right ear hearing loss also will be granted.  

The April 2008 private audiogram results were provided in graph 
form, and the Board has depicted the numerical results from the 
graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing); see also See Savage v. 
Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the 
Board may interpret results from a private audiometric graph, if 
it felt it had the expertise, and holding that the Board may not 
ignore such private audiometric test results that are of record).

Because the evidence does not show that the Veteran's right ear 
hearing loss is to a disabling degree according to 38 C.F.R. § 
3.385, the weight of the evidence demonstrates that the right ear 
hearing loss has not yet met the threshold to establish current 
hearing loss disability, and the claim must be denied.  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Because the 
preponderance of the evidence is against the claim for service 
connection for right ear hearing loss, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The April 2008 private audiological examination results clearly 
establish hearing loss disability in the left ear as defined in 
38 C.F.R. § 3.385.  As current hearing loss disability of the 
left ear is demonstrated, the remaining questions are whether the 
Veteran was exposed to loud noises in service or other in-service 
injury or disease, and whether the current left ear hearing loss 
disability is related to that noise exposure. 

On the question of in-service injury or disease, the Board finds 
that the Veteran is shown to have been exposed to acoustic trauma 
to both ears in service.  In May 2008, the Veteran stated he was 
exposed to loud noises associated with rifle and artillery fire 
while in service.  See May 2008 VA Form 21-526.  In an August 
2008 Rating Decision, the Veteran was granted service connection 
for tinnitus based on VA's finding of exposure to noise from 
rifle and artillery fire while in service.  

The Veteran served as a radio operator in service.  See VA Form 
DD-214.  Service treatment records (STRs) reflect no complaints 
or findings of hearing loss.  On entrance examination in August 
1963, puretone thresholds, at the test frequencies of 500, 1000, 
2000, and 4000 Hertz in the right ear were 10, 0, 0, and 5 
decibels, respectively.  Puretone thresholds at the test 
frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear 
were 10, 5, 5, and 5 decibels, respectively.  On service 
separation audiological examination, in July 1966, puretone 
thresholds at the test frequencies of 500, 1000, 2000, and 4000 
Hertz in the right ear were 15, 10, 10, and 5 decibels, 
respectively.  Puretone thresholds at the test frequencies of 
500, 1000, 2000, and 4000 Hertz in the left ear were 15, 10, 15, 
and 10 decibels, respectively.  It should be noted that all 
puretone thresholds have been converted from ASA units to ISO 
units.  

Although the Veteran was not specifically diagnosed with hearing 
loss of either ear in active service, the Board notes that the 
absence of service treatment records showing in-service evidence 
of hearing loss is not fatal to the claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to service, 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the weight of the competent evidence 
is at least in relative equipoise on the question of whether the 
Veteran's current left ear hearing loss disability, and right ear 
hearing loss that is not yet to a disabling level, is related to 
exposure to acoustic trauma in service.  Although the Veteran was 
not specifically diagnosed with hearing loss disability of either 
ear in active service, such was not required.  The evidence of 
record demonstrates acoustic trauma in service, and some 
worsening of hearing loss in both ears during service, as 
reflected by higher puretone thresholds for specific frequencies 
in both the right and left ear at service separation.  The Board 
finds that such audiometric threshold increases in hearing loss 
at various frequencies in both ears during service reflects 
evidence of "chronic" symptoms of left and right ear hearing 
loss in service, as contemplated by 38 C.F.R. § 3.303(b).  With 
chronic disease as such in service, "subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b). 

The weight of the competent evidence is at least in relative 
equipoise on the question of whether the Veteran's left ear 
hearing loss disability, and right ear hearing loss that is not 
yet disabling, are related to exposure to acoustic trauma in 
service.  In the April 2008 private audiological examination, 
which weighs in favor of the Veteran's claim, the examiner opined 
that the Veteran's current hearing loss had its onset during 
service, due to exposure to the noise of rifle and artillery fire 
while serving as a radio operator in service.  The examiner also 
reported that the Veteran had not been exposed to any significant 
amount of noise since service.  The report stated that the 
examiner had the opportunity to review some of the Veteran's 
service records and that the type and degree of hearing level on 
the audiogram was consistent with noise induced hearing loss.

In a July 2008 VA audiological opinion, which weighs against the 
Veteran's claim, the examiner opined that, even conceding the 
Veteran's in-service exposure to acoustic trauma, the Veteran's 
current hearing loss was not likely related to his exposure to 
noise in service, reasoning that the Veteran had normal hearing 
at the time of his separation from active duty.  The examiner 
reasoned that exposure to impulse sounds or continuous exposure 
can cause a temporary threshold shift; that if the hearing does 
not recover completely from a temporary threshold shift, a 
permanent hearing loss exists and, conversely, a normal audiogram 
subsequent to the noise exposure would verify that the hearing 
had recovered without permanent loss.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

The April 2008 private audiological opinion supporting the 
Veteran's claim is competent and probative medical evidence 
because it is factually accurate, as it appears Dr. C. F. was 
informed of the relevant evidence in this case, the opinion is 
fully articulated, and is supported by a sound reasoning.  

The negative July 2008 VA audiological opinion was reportedly 
based upon a claims file review; however, the fact of worsening 
of hearing loss in service, which is reflective of "chronic" 
symptoms of hearing loss in service, as indicated by elevated 
audiometric threshold test scores at service separation, was not 
noted or considered in the July 2008 VA opinion.  Because this 
significant fact was not considered, the probative value of the 
July 2008 VA opinion is diminished.  

In addition, the July 2008 VA examiner made the factually 
inaccurate assumption that the Veteran's right ear hearing loss 
had recovered without permanent loss during service when, in 
fact, audiometric testing at service separation show evidence of 
hearing loss during service (that did not yet reach the level of 
disability), which is evidence of lack of complete recovery from 
a threshold shift in service.  The July 2008 VA examiner's 
reference to a "normal" audiogram at service separation only 
reflects that the bilateral hearing loss worsening was not to a 
compensable degree, or was not to some unstated degree to be 
considered significant; this characterization of the worsened 
audiometric test scores in service as "normal" is factually 
inaccurate because it does not recognize the clinically measured 
worsening of bilateral hearing loss during service.  

Such evidence of increased auditory thresholds during service is 
analogous to "chronic" hearing loss during service under 
38 C.F.R. § 3.303(b), and shows some worsening of right ear 
hearing during service, so is not a "normal audiogram" as 
suggested by the VA audiology examiner.  According to the July 
2008 VA examiner's logic, where there is such lack of complete 
recovery of a subsequent to the noise exposure, which the Board 
finds as a fact there is, the evidence shows permanent right ear 
hearing loss during service (albeit not yet to a compensable 
degree).  See 38 C.F.R. § 3.303(b) (with chronic disease in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, are to be service connected).



For these reasons, the Board finds that the weight of the 
competent evidence is at least in relative equipoise on the 
question of whether the Veteran's left ear hearing loss 
disability is related to exposure to acoustic trauma in service.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for left ear hearing 
loss.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


